Exhibit 10.47
On December 15, 2009, the Compensation Committee of the Board of Directors of
Quiksilver, Inc. (the “Company”) approved new annual base salaries (effective as
of November 1, 2009) for certain of the Company’s executive officers. The
following table sets forth the annual base salary levels of the Company’s
executive officers for fiscal 2010:

                  Name and Position   Fiscal Year   Base Salary
Robert B. McKnight, Jr.,
    2010     $ 1,000,000  
Chief Executive Officer and President
               
Joseph Scirocco,
    2010     $ 550,000  
Chief Financial Officer
               
Charles S. Exon,
    2010     $ 500,000  
Chief Administrative Officer, Secretary and General Counsel
               
Pierre Agnes,
    2010     $ 475,000 (1)
President — Quiksilver Europe
               
 
               
Craig Stevenson,
    2010     $ 475,000  
President — Quiksilver Americas
               

 

(1)   Mr. Agnes’s base salary is paid in euros, but has been translated into
U.S. dollars at an exchange rate of 1.30 dollars per euro for purposes of this
disclosure.

 